Case 3:13-cv-00030-NKM-JCH Document 167 Filed 02/12/19 Page 1 of 1 Pageid#: 2701

                                                                                           02/12/2019


                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                     CHARLOTTESVILLE DIVISION


    JOHN WILLIAM GENTRY,                               CASE NO. 3:13-cv-00030
                                      Plaintiffs,
                          v.                            FINAL JUDGMENT
    HYUNDAI MOTOR AMERICA, INC.,
                                                        JUDGE NORMAN K. MOON
                                      Defendants.


         In accordance with the Joint Stipulation of the Parties (dkt. 164), the Court’s prior dismissal

  of all claims herein, all other previous interlocutory decisions, and there being no further

  unresolved matters before the Court, this case is hereby DISMISSED WITH PREJUDICE, and

  the Clerk is instructed to strike the case from the active docket of the Court. The Clerk is directed

  to send a certified copy of this Final Judgment to all counsel of record.
                      12th day of February, 2019.
         Entered this ______
